Memorandum. Since the defendant alleged in her counterclaim that she was suffering from certain specified ailments in addition to general poor health, her "physical condition” was "in controversy” within the meaning of CPLR 3121 and the plaintiff was entitled to request a physical examination. CPLR 3121 does not prohibit such examinations in matrimonial actions, and although we recognize the potential for abuse in these cases, the court’s broad discretionary power to grant a protective order "to prevent unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice to any person or the courts” (CPLR 3103) should provide adequate safeguards.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.